Title: To George Washington from Philemon Downes, 3 November 1788
From: Downes, Philemon
To: Washington, George


Caroline County, Eastern shore of Maryland 
Sir,3 November 1788   
When a man have lived beyond what may be called the Middle Stage of Life, partly as a Recluse, and being defrauded of his Living at that Stage; lays a Stranger under Manifest imbarisments in making his Applications to those whom he may hope for employment to Precure bread for a Distressed Wife and Children; Such is the unhappy situation of your now humble Petitioner. It being the general received opinion that your Excellency will be Appointed to the Presidency of the now happy ratified Federal Government, emboldens me to lay those my Present Sircumstances before you, Nothing doubting but that some little attention will be paid to them by your goodness when I assure you (tho a strainger to your Excellency) that nothing but Absolute Necessity compels the measure, for which intrudement I must begg your Pardon. It is my wish and desire

to be a useful Citizen, as far as ability of body will permit. My chief employment the greater part of my life, has been in writing and Accompts which I Profess to kno’ something off, and which I am willing to engage in, in some Publick employment to Precure bread for my little family; I therefore hope your Excellency will not think me an insolent intruder, nor Premeture in applying when I humbly solicit your goodness for some place of employ under the Federal Government, that may be in my power to execute, in order to Precure the Necessarys of life, in which I should exert all my abilities to give a general satisfaction both to my employer and fellow Citizens—I do not Pretend to Aspire to any great office; this, if I am happy enough to meet with your Excellencys approbation I shall leave to your goodness, and shall seriously hope to hear that I may be admitted as a labourer in your Vine-Yard. As I am a Strainger to your Excellency, and ^haps all these Gentlemen with whom I have any Acquaintance may be also; This I can venture to inform you off, and can Produce undeniable Testimony for your Excellencys satisfaction, That I have had the honor, and still am a Magistrate in the County of my Residence, also, One of the Judges of the Orphans Court, as well as Commissioner of the Publick Tax, to which I add a Commission in the Militia, If your Excellency should think those recommodations Sufficient to entitle me to your honors approbation, I shall think myself happy to have the honor of Presenting them to you. I am Sir Your Excellencys Most Obediant Humble Servant

Philemon Downes

